Citation Nr: 0124357	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant (or "claimant") served on active duty for 
training from June 1961 to December 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which determined that the 
appellant had not submitted sufficient evidence to reopen a 
claim of entitlement to service connection for a low back 
disability.  The appellant entered notice of disagreement 
with this decision in January 2000; the RO issued a statement 
of the case in March 2000; and the appellant entered a 
substantive appeal, on a VA Form 9, which was received in 
April 2000. 

The issue of whether the Board committed clear and 
unmistakable error in a February 19, 1974 decision to deny an 
appeal for service connection for a lumbosacral back disorder 
is a separately docketed issue which is addressed in a 
separate decision by the Board.  


FINDINGS OF FACT

1.  In a June 1974 rating decision, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen a claim for service connection for a lumbosacral back 
disorder; the appellant was duly notified of the decision in 
July 1974, entered notice of disagreement in September 1974, 
and the RO issued a statement of the case in September 1974; 
thereafter, the appellant did not enter a substantive appeal 
within one year of notice of the June 1974 rating decision.
 
2.  The evidence associated with the claims file subsequent 
to the June 1974 RO decision is either cumulative and 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The RO's June 1974 rating decision denying reopening of a 
claim for service connection for a lumbosacral back disorder 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's June 1974 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing facts 
pertinent to a claim for VA benefits, as well as notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this case, as to the issue of whether 
new and material evidence has been presented to reopen the 
claim for service connection, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  In a letter dated in May 2000, 
the RO informed the appellant of the requirements to 
establish service connection and requested private 
hospitalization records.  The appellant was afforded a 
personal hearing in May 2001 before the undersigned member of 
the Board.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records of which there is a 
reasonable possibility would aid in substantiating the 
appellant's claim.  In this regard, the Board notes that, at 
the personal hearing before the Board, the appellant 
testified that there were records from a doctor or doctors 
(Dr. Richard John and Dr. Stamien) who treated the appellant 
in the early- to mid-1960's.  The appellant indicated that he 
would get that information from the doctor, and the Board 
held open the record for 30 days to allow the appellant to 
submit such records.  The evidence of record already includes 
a May 1973 statement from a private physician, Roger 
Thurston, M.D., which indicates that he treated the appellant 
since February 1962.  The testimony was that this doctor is 
deceased.  The appellant further testified that, if his 
memory was correct, he may have gone for a VA examination in 
the 1960's, at which time the VA doctor indicated that the 
veteran had hemorrhoids, and the back reflected a bulging 
disc or protruding disc.  The evidence of record already 
includes the examination to which the veteran referred, a 
January 1971 VA examination which reflects a clinical finding 
of congenital dorsal scoliosis, and diagnoses of no impaired 
function of the back and external hemorrhoids.  Accordingly, 
no further notice to the veteran or assistance in acquiring 
evidence is required by the new statute and regulations.  

The appellant requests the Board to reopen a claim of 
entitlement to service connection for a low back disability 
on the basis that he has submitted new and material evidence 
which is sufficient to reopen the claim.

In a February 19, 1974 decision, the Board denied an appeal 
for service connection for a lumbosacral back disorder.  In 
that decision, the Board entered conclusions of law which 
included that: scoliosis was a congenital or developmental 
condition which was not considered to be within the meaning 
of applicable legislation providing compensation benefits; 
scoliosis was not incurred in or aggravated by service; and 
the claimant's present back disability was not incurred in or 
aggravated by service and was not proximately due to a 
service-connected disability.  This decision was final when 
issued.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000). 

The appellant submitted a claim to reopen in June 1974.  In a 
June 1974 rating decision, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen a claim for service connection for a lumbosacral back 
disorder.  The appellant was duly notified of the decision in 
July 1974, entered notice of disagreement in September 1974, 
and the RO issued a statement of the case in September 1974.  
The appellant did not thereafter enter a substantive appeal 
within one year of notice of the June 1974 rating decision.

The law provides that a substantive appeal must be filed 
within 60 days of issuance of the statement of the case, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.302(b) (2000).  If a substantive appeal is not 
filed within the prescribed period, the decision becomes 
final.  38 C.F.R. § 20.1103.  In this case, the veteran did 
not file a substantive appeal after issuance of the RO's 
September 1974 statement of the case.  Therefore, the June 
1974 RO decision became final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 5108; C.F.R. 
§§ 3.104(a), 20.1103 (2000).  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see 
also 38 U.S.C.A. § 7104(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative  nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the June 1974 rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

At the time of the RO's June 1974 decision, the relevant 
evidence of record consisted of service medical records, VA 
examination reports, private physician statements, and lay 
statements of the veteran and others.  Service medical 
records reflect that at service entrance scoliosis of the 
spine was noted by the examiner, the appellant complained of 
back pain in service, the appellant reported history of and 
treatment for curvature of the spine, and the diagnosis was 
scoliosis.  Records of treatment in July 1962 at a military 
dispensary reflect the appellant's complaints of backache 
aggravated by damp and cold weather, and a history of 
scoliosis aggravated by service.  

The evidence of record at the time of the RO's June 1974 
decision included a VA examination in January 1971, which 
records the veteran's history of back trouble and back injury 
first occurring during basic training while carrying a 
mattress and springs, and reflects a clinical finding of 
congenital dorsal scoliosis, and a diagnosis of no impaired 
function of the back.  A private physician letter in April 
1973 reflects treatment of the appellant for a sprain of the 
thoracolumbar area of the spine, and a history of pain during 
service following a fall down some steps.  Lay statements 
received in May 1973 reflect that prior to service the 
appellant had no back problems, while after service he 
experienced back problems.  A letter submitted in May 1973 
reflects that the appellant sustained a back injury on the 
job in February 1973, which required hospitalization.  A 
statement from a private physician received in June 1973 
indicates that he had treated the appellant since February 
1962 for recurrent chronic lumbosacral back disorder.  The 
history included that the back condition had its beginning as 
a result of a fall down a flight of stairs while in service.  
A VA examination in September 1973 reflects a diagnosis of 
chronic low back pain with acute exacerbation, probable 
herniated nucleus pulposus.  The history included a fall down 
a flight of steps in 1961 during active duty for training, 
and hospitalization in March 1973 and May 1973 (omitting any 
report of back injury on the job in February 1973).    

With his claim to reopen in June 1974, the appellant 
submitted private hospital records and lay statements.  The 
clinical records from The Children's Hospital reflect 
treatment for rheumatic fever in 1946 and for a fractured 
femur in 1950.  The lay statement from a classmate of the 
appellant indicates that she was stationed in the same 
barracks as the appellant, the appellant did not experience a 
problem with his back until a fall down a flight of stairs 
while removing bunks, and the appellant experienced back 
trouble for the rest of his active service and after service.  

Based on this evidence, in a June 1974 rating decision, the 
RO concluded that the appellant had not presented new and 
material evidence to reopen a claim for service connection 
for a lumbosacral back disorder.  The appellant was duly 
notified of the decision in July 1974, entered notice of 
disagreement in September 1974, and the RO issued a statement 
of the case in September 1974.  Thereafter, the appellant did 
not enter a substantive appeal within one year of notice of 
the June 1974 rating decision.  Consequently, the RO's June 
1974 rating decision denying reopening of a claim for service 
connection for a lumbosacral back disorder became a final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 20.302, 20.1103 

Evidence submitted since the RO's June 1974 decision includes 
private treatment records dated from April 1993 to April 1994 
from the Metropolitan Washington Spinal Center.  These 
treatment records reflect treatment for a lumbar spine injury 
at work in November 1992, thought to be a lumbar disc injury 
with internal disruption.  Private treatment records from 
Earl Mills, M.D., reflect a history of a post-service work-
related accident in November 1992 presented at a 
neurosurgical consultation in February 1994, with follow up 
treatment in June 1994.  

In March 2001, the veteran submitted a duplicate DD Form 214 
and duplicate records of treatment in July 1962 at a military 
dispensary.  The evidence submitted in March 2001 also 
includes a Reserve Discharge document reflecting discharge 
from the Reserves in May 1964, and a May 1961 service 
entrance examination which reflects a diagnosis of scoliosis 
of the thoracic spine which did not appear to be disabling.  
Private hospital treatment records from Greater Southeast 
Community Hospital reflect treatment for severe low back pain 
due to an on-the-job injury in November 1992, and clinical 
findings and diagnoses of severe rotoscoliosis of the 
thoracic spine, multiple disc protrusions at the cervical and 
lumbar spines, and severe acute lumbar strain.  Private 
hospital treatment records from Washington Hospital Center 
reflect hospitalization in December 1983 for recurrent 
history of low back pain, at which the appellant gave a 
history of low back injury in January 1982 while lifting 
heavy boxes or bags at work.  The diagnoses included lumbar 
radiculitis and thoracic pain.  A June to July 1983 admission 
for radiating pain reflects a diagnosis of lumbar disc 
degeneration. 

At a personal hearing in May 2001 before the undersigned 
member of the Board, the appellant testified in relevant part 
as follows: he hurt his back in June 1961 as the result of a 
fall down steps while carrying bunk beds; he continued to 
have back problems during service; he was seen by a colonel 
and a major, who placed him on a medical profile; a private 
doctor treated him for his back in the early and mid-1960's; 
at summer camp activities during the years after service his 
back bothered him again; and he experienced two post-service 
back injuries at work from lifting heavy objects. 

After a review of the evidence, the Board finds that the 
additional evidence associated with the claims file 
subsequent to the June 1974 RO decision is either cumulative 
and redundant, does not bear directly and substantially upon 
the specific matter under consideration or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.  The evidence demonstrating treatment in 
July 1962 at a military dispensary is cumulative and 
redundant.  The appellant's personal hearing testimony of 
hurting his back in June 1961 as the result of a fall down 
steps while carrying bunk beds, continued back problems 
during service, being placed on a medical profile in service, 
a private doctor treating him for his back in the early and 
mid-1960's, and his back bothering him at summer camp 
activities during the years after service, is likewise 
cumulative and redundant evidence which was already of 
record.  

The May 1961 service entrance examination, submitted by the 
veteran, which reflects a diagnosis of scoliosis of the 
thoracic spine at entrance to active duty for training 
service and private medical evidence reflecting treatment for 
lumbar spine injuries at work in January and November 1992, 
which were submitted since the RO's June 1974 decision, are 
not material.  They are not so significant that they must be 
considered in orderly to fairly decide the merits of the 
claim.  This evidence reflects a preexisting diagnosis of 
scoliosis at service entrance and post-service low back 
injuries at work due to lifting, but does not demonstrate 
aggravation of preexisting low back disability in service nor 
does it relate the current findings of herniated nucleus 
pulposus to service.  The September 1974 statement of the 
case indicates, as does the February 1974 Board decision, 
that scoliosis pre-existed service.  The evidence indicating 
discharge from the Reserves in May 1964, showing that the 
veteran continued Reserve service for three years after the 
1961 active duty for training period, testimony of his back 
continuing to bother him at summer camp activities during the 
years after service, and that he experienced two post-service 
back injuries at work from lifting heavy objects, is 
cumulative or is not so significant that it must be 
considered to fairly decide the merits of the claim.  

Based on the foregoing, the Board concludes that the evidence 
received subsequent to the RO's June 1974 decision is not new 
and material, and the requirements to reopen the claim of 
entitlement to service connection for a low back disorder 
have not been met.  Inasmuch as new and material evidence has 
not been presented to reopen the previously disallowed claim, 
the RO's June 1974 decision remains final.  The veteran's 
claim to reopen must be denied.  38 U.S.C.A. § 5108; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)).


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a low back disability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

